DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6,11-13,15 and 21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bayless (USP 3,019,465).  Bayless discloses a disc brush (10) comprising a base body (32), bristles (60) and flexible cover element/shell (34).  The bristles are flared out (claim 2).  Portions of the shell (34) are angles with respect to the axis of rotation (see fig 3).  The angle thereof is such a broad range that the drawings of Bayless can be said to teach such.  With regard to “flexible”, such is a relative term and that the materials suggested in Bayless (column 3, lines 27-31) would be deems to be flexible within the accepted meaning of the term in the art.  Given the purpose of the shell (34) of Bayless, it clearly would not be entirely rigid or otherwise it would destroy the carpet and underlying floor surface.  Bayless discloses that the shell may be formed “any suitable plastic material”, with the ABS simply being an example of a suitable plastic.  See also the attached document, which lists properties of known materials of the ABS type (of which Cycolac is one of many) and which have known Young’s .    
laim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-10 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bayless (USP 3,019,465).  The particular angle defined between the shell (34) and the rotation axis is generally suggested by the prior art and that the particular angle would be an obvious variation to one having ordinary skill in the art. The shell (34) of Bayless is formed of “any suitable plastic material”, of which ABS is mentioned as a suitable plastic (column 3, lines 27-31).  Such materials would be recognized by one of ordinary skill as having a degree of flexibility.  Note also the attached document pertaining to the properties of known ABS materials (which includes Cycolac) and which teaches that the Young’s Modulus of such class of plastic materials ranges from 1.97-2.48 GPa.  Such further supports the examiner’s position.  Selection of known materials for such purpose would have been obvious to one having ordinary skill in the art.  The shell (34) is attached to the outer edge of the base body (32).  Securing it with an adhesive would be obvious to one of ordinary skill so as from a more secure attachment. 
Claims 1-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beaufoy et al (USP 6,202,243) in view of Bayless (USP 3,019,465).  The invention primarily lies in the details of the disc brush, namely one which has a base body, bristles and a (flexible) cover element/shell.  The details of this were addressed above with reference to the patent to Bayless.  The structure of a floor cleaning machine having the basic arrangement as suggested in claims 16-20 is very common in the art, with Beaufoy being cited as being representative of such a cleaning machine.  Note also that the brush (16) are shown as being inclined relative to the floor (fig 1).  The incorporation of known disc brushes, such as that in Bayless, would be obvious to one having ordinary skill in the art.
Response to Arguments
Applicant's arguments filed 7 October 2021 have been fully considered but they are not persuasive. There are two issues pertaining to Bayless (USP 3,019,465).  With regard to flexible, such a relative term would not overcome the member (34) of Bayless which is disclosed as comprising any suitable plastic, of which ABS is mentioned as a suitable material.  Applicant, in the remarks, included a reference to the “glass transition temperature” of ABS plastics.  It is noted that attorney remarks does not constitute evidence.  If applicant was attempting to rely on such evidence should have been submitted to assert this.  This assertion on applicant’s part caused the examiner to do his own research into this matter. Known ABS plastics (which include Cycolac) are known to have a Young’s modulus of 1.97-2.48 GPa.  See attached document.  Although glass transition is more a property thermal property related to workability and manufacture, the Young’s Modulus of 1.97-2.48 GPa (which is noted to be less than 5 into the sweeping plane.  The examiner is at a loss as to how figure 1 of Bayless does not show this.  Although the innermost bristles are shorter than the outermost bristles, the outermost bristles are in the “sweeping plane” and the shell (34) and the outermost bristles can be said to be in the same plane.  One of ordinary skill would deem it obvious to use such a brush as in Bayless in any known floor or carpet treatment/cleaning brush well known in the art (as in Beaufoy et al). 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK SPISICH whose telephone number is (571)272-1278. The examiner can normally be reached M-Th 5:30-3:00, Fri 5:30-2:00 (alternate Fri off).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando E Aviles can be reached on (571) 270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK SPISICH/Primary Examiner, Art Unit 3723